DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first cavity, a second cavity and a third cavity being disposed corresponding to the first electrode pair, the second electrode pair and the third electrode pair respectively and exposing the first electrode pair, the second electrode pair and the third electrode pair respectively;
a first light emitting chip, a second light emitting chip and a third light emitting chip being disposed in the first cavity, the second cavity and the third cavity respectively and being electrically connected with the first electrode pair and the second electrode pair and the third electrode pair respectively; and
a first encapsulant, a second encapsulant and a third encapsulant being disposed in the first cavity, the second cavity and the third cavity respectively and covering the first light emitting chip, the second light emitting chip and the third light emitting chip respectively;
wherein the first cavity, the second cavity and the third cavity have a first opening, a second opening and a third opening respectively, an area of the first opening being larger in size than an area of the second opening and the area of the first opening being larger in size than an area of the third opening;
wherein a wavelength of a light emitted by the first light emitting chip is different from a wavelength of a light emitted by the second light emitting chip and the wavelength of the light emitted by the first light emitting chip is different from a wavelength of a light emitted by the third light emitting chip”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895